DETAILED ACTION
Application 16/593252, “CELL STACK DEVICE”, is the continuation of a PCT application filed on 4/17/19 and claims priority from a foreign application filed on 6/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/3/22.  

Allowable Subject Matter
Claims 1-3, 5 and 8-11 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 5, the closest prior art includes Hasz (US 2011/0269054) and Gottmann (US 2009/0075125) which are relevant to the claimed invention as described in the 1/5/22 Final Rejection.  As described in the rejection, Hasz teaches a fuel cell comprising a plurality of first bonding members that bond protrusion of a first separator and an adjacent electrode, wherein a thickness of bonding members at a peripheral portion of the fuel cell is greater than a thickness of bonding members positioned at a central portion, so as to teach an embodiment readable on a previous version of the claimed invention.  However, the 5/3/22 amendment to claims 1 and 5 further require that the bonding members of different thickness each bond to the main surface of the electrode.  As argued by applicant in the 5/3/22 remarks, this structure is not taught or fairly suggested by Hasz at least because the increased thickness bonding member of Hasz does not bond to the same surface of the electrode as do the central bonding members of different thickness.  Therefore, the rejection in view of Hasz is WITHDRAWN.
In the updated search, Shibata (JP 2013-069521), was found to be among the closest prior art to the claimed invention.  Shibata teaches a fuel cell structure wherein bonding members (items 30) which bond a separator to an electrode (items 13) are designed to allow different thickness at the central region vs the peripheral region (see Shibata Figure 1 below).  However, Shibata differs from the claimed invention in that: i) the difference in thickness appears to be a consequence of unintended warpage of the fuel cell, rather than an intentional design, and ii) the Shibata fuel cell is structurally different from the claimed invention because it omits protrusions which extend from the separator, as the bonding members of Shibata extend from the flat surface of an electrode to a flat surface of the separator.  Thus Shibata, though among the closest prior art, does not fairly teach or suggest the claimed invention which requires distinct conductive members and protrusion.  

    PNG
    media_image1.png
    397
    557
    media_image1.png
    Greyscale

In the updated search, no other closer prior art has been discovered which cure the deficiencies the above cited closest prior art, or which independently fairly teaches or suggests the above described features of claims 1 and 5, irrespective of the previously cited art. Accordingly, claim 1 and 5 and all claims dependent therefrom are ALLOWED.

Regarding independent claim 8, the independent claim is based on the suggested Allowable Subject Matter contained in the 1/5/22 Final Rejection.  No new references were discovered closer than the previously cited art; therefore, claim 7 is Allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723